Ludeling, C. J.
This is an action upon a promissory note. The defendants pleaded the prescription of five years.
The note fell due on-the thirteenth March, 1861, and the citations were served on the defendants on the eighteenth day of April, 1866.
More than five years having elapsed, after the maturity of the note, before the citations were served on the defendants, the plea of prescription must be sustained. C. C. 3494, 3505; Rabel v. Pourciau, 20 An. 131, and Smith v. Stewart, 21 An.
It is therefore adjudged and decreed that the judgment of the lower court be affirmed, and that the appellants pay the costs of the appeal.

Decision after the Case was Demanded hy the Supreme Court of the United States to the Supreme Court of the State.

Wyly,' J.
In conformity to the decree of the Supreme Court of the United States, to which conn, this case was removed on writ of error, *749it is ordered that the judgment of this court, heretofore rendered herein, be set aside, and it is now ordered that the exception of prescription be overruled.
On tiie Merits.
From the evidence the case is clearly made out for the plaintiffs, as far as the amount of the note, to wit: $3226 24. As to the account, its correctness is not satisfactorily established by the evidence.
It is therefore ordered that the judgment appealed from be annulled, and that the plaintiffs recover judgment against the defendants in solido for $3226 24, with five per cent, interest thereon from thirteenth March, 1861, and costs of both courts.